       Case 2:19-cv-00191 Document 41 Filed on 04/03/21 in TXSD Page 1 of 3




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

SEVERIANO GUTIERREZ, JR.,                      §
DAGOBERTO LOPEZ,                               §
DANIEL LOPEZ, RAFAEL LOPEZ,                    §
OSCAR GUTIERREZ, HUGO                          §
MARTINEZ, JOSE GAMBOA,                         §        CIVIL ACTION NO. 2:19CV191
REFUGIO CEPEDA OZUNA, and                      §
ABEL BECERRA,                                  §
     Plaintiffs;                               §
                                               §       JURY TRIAL DEMANDED
v.                                             §
                                               §
AMANDA SEGURA,                                 §
    Defendant.                                 §



     Amended Certificate of Service for Plaintiffs Motion for Partial Summary Judgment

        Counsel for Plaintiffs submit this Amended Certificate of Service for Plaintiffs’ Motion for

Partial Summary Judgment. Dkt. No. 40. Due to technical difficulties with the court’s CM/ECF e-

filing system, counsel for Plaintiffs were unable to file the motion until Friday, April 2, 2021.

Because Ms. Segura remains pro se and is not enrolled in the court’s e-filing system, Plaintiffs

must serve a copy to Ms. Segura by certified mail. Accordingly, Counsel for Plaintiffs file this

amended certificate of service, stating the correct date of service, which shall serve as a certificate

of service for this document and Plaintiffs’ Motion for Partial Summary Judgment. Dkt. No. 40.



                                               Respectfully submitted,

                                               TEXAS RIOGRANDE LEGAL AID, INC.

                                                       /s/ David Mauch___________________
                                                       David Mauch
                                                       Texas Bar No.: 24086837

Amended Certificate of Service for Dkt. No. 40, Plaintiffs’ Motion for Partial Summary
Judgment                                                                                             1
     Case 2:19-cv-00191 Document 41 Filed on 04/03/21 in TXSD Page 2 of 3




                                                   S.D. No.: 2918067
                                                   121 S. Main St., Ste. 100
                                                   Victoria, TX 77901
                                                   Phone: (361)237-1681
                                                   Fax: (361)576-1633
                                                   dmauch@trla.org
                                                   Attorney-in-charge for Plaintiffs

                                                   Daniela Dwyer
                                                   Texas Bar No. 24040842
                                                   S.D. No. 1340753
                                                   Texas RioGrande Legal Aid, Inc.
                                                   301 S. Texas Ave.
                                                   Mercedes, TX 78570
                                                   Phone: (956) 447-4800
                                                   Co-counsel for Plaintiffs




Amended Certificate of Service for Dkt. No. 40, Plaintiffs’ Motion for Partial Summary
Judgment                                                                                 2
      Case 2:19-cv-00191 Document 41 Filed on 04/03/21 in TXSD Page 3 of 3




                                  CERTIFICATE OF SERVICE


         This is to certify that on April 5, 2021, a copy of this notice and a copy of Dkt. No. 40,
Plaintiffs’ Motion for Partial Summary Judgment, will be mailed to Defendant Amanda Segura by
Certified Mail, Return Receipt Requested, at the following address of record for Defendant:

629 E Agostadero St.
Weslaco, TX


Upon receiving the return receipt, Plaintiffs will file the receipt with the court.



                                                       /s/ David Mauch___________________
                                                       David Mauch
                                                       Texas Bar No.: 24086837
                                                       S.D. No.: 2918067
                                                       121 S. Main St., Ste. 100
                                                       Victoria, TX 77901
                                                       Phone: (361)237-1681
                                                       Fax: (361)576-1633
                                                       dmauch@trla.org
                                                       Attorney-in-charge for Plaintiffs




Amended Certificate of Service for Dkt. No. 40, Plaintiffs’ Motion for Partial Summary
Judgment                                                                                              3
